Citation Nr: 1130753	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.D.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to January 1975.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for hydradenitis suppurativa with pseudofolliculitis, rated as 50 percent disabling; postoperative scar on the right axilla associated with hydradenitis suppurativa with pseudofolliculitis, rated as 20 percent disabling; postoperative scar involving the groin and anterior buttocks associated with hydradenitis suppurativa with pseudofolliculitis, rated as 10 percent disabling; and postoperative scar on the right flank associated with hydradenitis suppurativa with pseudofolliculitis, rated as 10 percent disabling.  

2.  From April 22, 2002 to April 21, 2003, the Veteran's service-connected disabilities alone rendered him unable to secure or follow a substantially gainful occupation.

3.  On and after April 22, 2003, the Veteran has not been precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  From April 22, 2002 to April 21, 2003, the criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2010).


2.  On and after April 22, 2003, a total rating for compensation purposes based upon individual unemployability is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's October 2005 and July 2010 letters advised the Veteran of what evidence was required to substantiate his claim for a total rating for compensation purposes based upon individual unemployability (TDIU).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, with these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's March 2010 remand, a VA medical opinion was obtained in December 2010 as to the effects of the Veteran's service-connected disabilities on employability.  The VA examination obtained in this case is adequate as it is based on a review of the Veteran's claims file, with consideration of the Veteran's medical history and his lay statements, and provides sufficient detail to determine the severity of the Veteran's service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances, the Board finds that there has been substantial compliance with its March 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Veteran contends that his service-connected disabilities render him unemployable, thus warranting TDIU benefits.  Total disability is considered to exist when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities alone, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether a veteran is unemployed or has difficulty obtaining employment, but whether a veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for hydradenitis suppurativa with pseudofolliculitis, rated as 50 percent disabling; postoperative scar on the right axilla associated with hydradenitis suppurativa with pseudofolliculitis, rated as 20 percent disabling; postoperative scar involving the groin and anterior buttocks associated with hydradenitis suppurativa with pseudofolliculitis, rated as 10 percent disabling; and postoperative scar on the right flank associated with hydradenitis suppurativa with pseudofolliculitis, rated as 10 percent disabling.  The Veteran's combined rating is 60 percent.  38 C.F.R. § 4.25 (2010).  As his service-connected disabilities resulted from a common etiology, they are considered as one disability.  Thus, he meets the minimum schedular requirements for TDIU under 38 C.F.R. § 4.16(a).

However, for a veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  Prior unemployability status is disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A claim for TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (finding that a claim for TDIU is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that show distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran claims that his service-connected hydradenitis suppurativa prevents him from securing or following any substantially gainful occupation and that he became too disabled to work in March 2002.  The medical evidence of record also reflects that the Veteran also had renal cell carcinoma with removal of the right kidney in May 2002, and he carries diagnoses of various other nonservice-connected disorders, to include degenerative arthritis, iron deficiency anemia, and hypothyroidism.

The record reflects that the Veteran earned his bachelor's degree in business in 1999.  The Veteran retired from his full-time as a lab technician in June 1999.  He reported that he last worked full-time in 2002.  From 2000 to 2001, he worked full-time with a temporary agency and from 2001 to 2002, worked part-time as a security officer, two 8 hour days per week.  Thereafter, the Veteran has been self-employed part time as a distributor of perfume and knick knacks and has volunteered clerical work, but stated that he could not sit at a desk for 8 hours since 2004 to the present.


From April 22, 2002 to April 21, 2003

Private medical records dated from March to August 2002 reflect that the Veteran was seen with a complaint of recurring and aggressive infection in the right armpits and in the groin.  The diagnosis was severe hydradenitis suppurativa involving bilateral groins, scrotum, perineum, and bilateral buttocks.  A June 2002 operative report indicated that the Veteran underwent multiple surgical procedures, to include transverse loop colostomy, excision of hydradenitis tissue, and complex wound closure with flap coverage.  In July 2002, the Veteran underwent excision of the right upper arm/axilla suppurative hydradenitis.

In a September 2002 letter, the Veteran's plastic surgeon, J.C., M.D., stated that the Veteran had a long history of "the most extensive, growing, scrotal and buttock hidradenitis suppurativa that I have ever seen."  Dr. C. further stated that the Veteran underwent complete resection of this area with significant local flap reconstruction and he had continuous problems with axillary hidradenitis suppurativa which required several surgeries.  Dr. C. stated that the Veteran had been slowly recovering from his surgery in 2002 and that he would not be able to perform any type of work for one year from the onset of his problems.

A VA fee-based examination was conducted in January 2003.  The diagnosis was multiple skin flaps placed secondary to extensive hydradenitis suppurativa.  The Veteran complained of soreness, extreme dry skin, bleeding sores, and scars.  The examiner noted that the functional impairment resulted from this condition were due to scars, which the Veteran claimed limited mobility in the arm and legs.

VA treatment records stated that the Veteran underwent closure of transverse loop colostomy in March 2003, secondary to surgeries on his hydradenitis.

Applying the doctrine of reasonable doubt, the Board finds that the medical evidence of record shows that the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities for one year from April 22, 2002, the date of receipt of his claim.  In the September 2002 letter, Dr. C. opined that the Veteran had been slowly recovering from extensive surgeries performed in 2002 for hidradenitis suppurativa and that the Veteran would not be able to perform any type of work for one year from the onset of the problems.

Considering the medical opinion of record regarding the severe functional impairments exhibited by his service-connected hidradenitis suppurativa for one year following the surgery in April 2002, the Board finds that the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities during that time period.  Accordingly, TDIU benefits are warranted from April 22, 2002 to April 21, 2003.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 510.

On and after April 22, 2003

The Veteran underwent another VA fee-based examination in November 2004.  He gave a history of pseudofolliculitis barbae and chronic hidradenitis suppurativa since 1974, with symptoms of oozing yellow fluid, itching, crusting, ulcer formation, and shedding.  He reported that he used topical medicine for treatment in the past 12 months.

A January 2005 VA treatment report noted an assessment that the Veteran's hidradenitis was stable at that time, with no current outbreaks or complaints.

A July 2005 Social Security Administration (SSA) disability determination decision noted that the Veteran's degenerative arthritis, chronic hydradenitis, status-post colostomy, and other abdominal surgeries were "severe impairments," in that they had more than minimal effect upon his ability to perform work-related activities.  Accordingly, social security disability benefits were granted on a finding that the Veteran lacked the residual functional capacity to perform sustained work activity at even the sedentary level.  The disability determination decision did not differentiate as to which disorder was the cause of the inability to maintain gainful employment.  

In various written statements and at a November 2009 Board hearing, the Veteran testified that despite having worked for three to four jobs since he lost his permanent job in 1999, he has been unable to keep such employment due to incontinence, open sores, and nerve pain.  He contends that he could not stand or sit for a long period of time, and dizziness and drowsiness caused by his pain medication also affects his ability to work.

In conjunction with his claim for TDIU, the Veteran underwent a comprehensive VA examination in December 2010.  The VA examiner indicated that the Veteran's claims file was reviewed.  The examiner evaluated all of the Veteran's service-connected and nonservice-connected disabilities.  On physical examination, there were scars on the Veteran's right axilla, groin, scortum, perineum, bilateral buttocks, right lower extremity, and the anterior surface of the trunk, due to surgical interventions for hydradenitis suppurativa.  The scars were deep but not painful, and there were no signs of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  The diagnoses were well-healed right axilla status post split thickness skin graft to the right axilla; well-healed right groin and scortum surgical scar, with residual disfigurement of absent scrotal sac; well-healed excision of the perineum and bilateral buttocks, with subcutaneous flap secondary to hydradenitis with residual disfigurement; well-healed donor skin site of the right posterior thigh secondary to hydradenitis, with residual dark discolored skin; well-healed donor skin site of the right medial to anterior thigh secondary to hydradenitis, with residual dark discolored skin; and a well-healed surgical scar at the midline abdomen status post diverting colostomy and closure of colostomy, with residual dark discoloration.

The VA examiner noted the Veteran's history of hydradenitis suppurativa that developed since military service through 2002 resulting in multiple surgeries.  The Veteran reported that the tissue under his arms was still tender and the skin graft to his buttocks was still not healed and continued to bleed all the time at the rectum.  He also stated that he had to wear pads due to the bleeding and changed the pad once daily.  The Veteran described that sometimes he could sit for 30 minutes and other times he could not sit for longer than 10 minutes.  He stated that the surgical scar tissue on his buttocks and rectum area were painful with prolonged sitting and he had to stand up from sitting to relieve the pain.  The diagnosis was stable hydradenitis suppurativa, with pseudofolliculitis, status post multiple skin grafts and reversed diverting colostomy.

The Veteran stated that he could work as a greeter at Walmart but "what good would it do" and discussed the low pay and benefits.  He also stated that he was 60 years old and "no one is going to hire me."  The Veteran described that his most limiting condition that prevented him from working was his gout and arthritis.  He reported intermittent pain in his joints and low back that required him to go home when pain occurred.  The VA examiner noted that the Veteran could perform light to moderate physical activity and sedentary employment that allowed him to change positions, sitting to standing, for a few minutes.  It was also noted that the Veteran's scar tissue on the buttocks/rectum skin status post multiple surgeries related to hydradenitis suppurativa was sensitive to prolonged sitting requiring position changes and that his intermittent joints pain adversely affected his ability to perform physical work during periods of flare-ups.  The Veteran described inability to walk due to knees and ankles and inability to hold a cooking pot due to elbow pain during flare-ups.  Based on the foregoing, the VA examiner opined that the Veteran's hydradenitis suppurative status post multiple surgical interventions with residual scars alone did not preclude the Veteran from securing and maintaining substantially gainful employment.  The VA examiner also stated that the Veteran was well-educated but lacked experience in the business field in which he was educated.  The VA examiner found that there were no effects of the service-connected disorders on the Veteran's usual daily activities and no significant effects on occupation.

The Veteran was awarded SSA disability benefits in July 2005.  The SSA determined that the Veteran's degenerative arthritis, chronic hydradenitis, status-post colostomy, and other abdominal surgeries were "severe impairments" that had more than minimal effect upon his ability to perform work-related activities and that Veteran lacked the residual functional capacity to perform sustained work activity at even the sedentary level.  However, the Veteran's SSA entitlement is based on the combined effects of his service-connected disabilities associated with hydradenitis suppurative and nonservice-connected degenerative arthritis, which may not be considered in determining whether the Veteran's unemployability is solely due to service-connected disabilities.  The criteria for obtaining disability benefits through the SSA are different than those for establishing entitlement to total disability compensation benefits through VA, with an entitlement program governed by different laws and regulations.  While SSA determinations regarding unemployability and disability may be relevant in VA disability determinations, they are not binding on VA.  Roberts v. Derwinski, 2 Vet. App. 387 (1992) (fact that SSA has ruled that a veteran is disabled, under SSA law, does not establish that veteran is permanently and totally disabled for purposes according to VA laws and regulations).  

The objective evidence of record does not show that the Veteran's service-connected disabilities alone render the Veteran unemployable on and after April 22, 2003.  The Veteran reported pain associated with his service-connected disabilities affect his ability to sit and stand for a prolonged period of time.  However, on the December 2010 VA examination, the Veteran stated that the most limiting condition that prevented him from working now was his nonservice-connected gout and arthritis.  Specifically, the Veteran described inability to walk due to knees and ankles and inability to hold a cooking pot due to elbow pain during flare-ups of pain.  

While the record reflects that the Veteran experienced significant problems associated with his service-connected hydradenitis that required extensive skin graft surgeries, to include colostomy, in 2002, a January 2005 VA treatment report stated that the Veteran's hidradenitis was stable at that time, with no current outbreaks or complaints.  Additionally, the December 2010 VA examiner found on clinical examination that the scars from surgical interventions were well-healed and that the condition of the Veteran's hydradenitis suppurativa with pseudofolliculitis remained stable.  Further, the December 2010 VA examiner indicated that although the Veteran's service-connected scar tissue on the buttocks/rectum status post multiple surgeries related to hydradenitis suppurativa was sensitive to prolonged sitting requiring position changes, the Veteran's hydradenitis suppurative status post multiple surgical interventions with residual scars alone did not preclude him from securing and maintaining substantially gainful employment.  The examiner specifically stated that the Veteran could perform light to moderate physical activity and sedentary employment that allowed him to change positions, sitting to standing, for a few minutes.  

Accordingly, the evidence of record on and after April 22, 2003 does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, without regard to any nonservice-connected disabilities, age, or unemployment status.  38 C.F.R. § 4.16(b).  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU on and after April 22, 2003.  As such, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  Accordingly, TDIU benefits are not warranted on and after April 22, 2003.


ORDER

From April 22, 2002 to April 21, 2003, TDIU benefits are granted, subject to the laws and regulations governing the payment of monetary benefits. 

On and after April 22, 2003, TDIU benefits are denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


